EXHIBIT 10.12

 

Execution Copy

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of October [ ] , 2017 (as amended,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Agreement”), made by and among TimeFireVR Inc. a Nevada
corporation (the “Grantor”), in favor of ______________ and
____________________. Each of __________shall be a “Secured Party, and
collectively the “Secured Parties”.

 

WHEREAS, on the date hereof, each Secured Party has agreed to make a loan to the
Grantor in the principal amount of Thirty-Five Thousand Dollars ($35,000) (each,
a “Loan,” and collectively, the “Loans”), evidenced by those certain Senior
Secured Convertible Notes of even date herewith (as amended, supplemented or
otherwise modified from time to time, each a “Note” and collectively the
“Notes”) made by the Grantor and payable to the order of each Secured Party
thereunder;

 

WHEREAS, Grantor intends to use a portion of the Loans to pay or otherwise
dispose of Grantor’s obligations as they become due in the ordinary course of
business;

 

WHEREAS, this Agreement is given by the Grantor in favor of the Secured Parties
to secure the payment and performance of all of the Secured Obligations
evidenced by the Notes; and

 

WHEREAS, it is a condition to the obligations of the Secured Parties to make the
Loans under the Notes that the Grantor execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.  Definitions.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Collateral” has the meaning set forth in Section 2.

 

“Collateral Agent” has the meaning set forth in Section 7.

 

“Event of Default” has the meaning set forth in the Notes.

 

“First Priority” means, with respect to any lien and security interest purported
to be created in any Collateral pursuant to this Agreement, such lien and
security interest is the most senior lien to which such Collateral is subject
(subject only to liens permitted under the Notes).

 

”Proceeds” means “proceeds” as such term is defined in Section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Collateral, collections thereon or distributions with respect
thereto.

 

”Secured Obligations” has the meaning set forth in Section 3.

 

”UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

 

2.  Grant of Security Interest. The Grantor hereby pledges and grants to the
Secured Parties, and hereby creates a continuing First Priority lien and
security interest in favor of the Secured Parties in and to all of its right,
title and interest in and to the following, wherever located, whether now
existing or hereafter from time to time arising or acquired (collectively, the
“Collateral”):

 

    (a)  all fixtures and personal property of every kind and nature including
all software, trade secrets, computer hardware, accounts (including
health-care-insurance receivables), goods (including inventory and equipment),
documents (including, if applicable, electronic documents), instruments,
promissory notes, chattel paper (whether tangible or electronic), letters of
credit, letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing), securities and all other investment property, general
intangibles (including all payment intangibles), money, deposit accounts, and
any other contract rights or rights to the payment of money; and

 

    (b)  all Proceeds and products of each of the foregoing, all books and
records relating to the foregoing, all supporting obligations related thereto,
and all accessions to, substitutions and replacements for, and rents, profits
and products of, each of the foregoing, and any and all Proceeds of any
insurance, indemnity, warranty or guaranty payable to the Grantor from time to
time with respect to any of the foregoing.

 

3.  Secured Obligations. The Collateral secures the due and prompt payment and
performance of:

 

    (a)  the obligations of the Grantor from time to time arising under each
Note, this Agreement or otherwise with respect to the due and prompt payment of:
(i) the principal of and premium, if any, and interest on a Loan (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise; and (ii)
all other monetary obligations, including fees, costs, attorneys’ fees and
disbursements, reimbursement obligations, contract causes of action, expenses
and indemnities, whether primary, secondary, direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Grantor under or in
respect of a Note and this Agreement; and

 

    (b)  all other covenants, duties, debts, obligations and liabilities of any
kind of the Grantor under or in respect to a Note, this Agreement or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether evidenced by a note or other writing, whether allowed in any
bankruptcy, insolvency, receivership or other similar proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether primary, secondary,
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, fixed or otherwise (all such obligations, covenants,
duties, debts, liabilities, sums and expenses set forth in this Section 3 being
herein collectively called the “Secured Obligations”).

 

4.  Perfection of Security Interest and Further Assurances.

 

    (a)  The Grantor hereby irrevocably authorizes a Secured Party at any time
and from time to time to file in any relevant jurisdiction any financing
statements and amendments thereto that contain the information required by
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral, including any
financing or continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by the Grantor hereunder, without the signature of the Grantor
where permitted by law, including the filing of a financing statement describing
the Collateral as all assets now owned or hereafter acquired by the Grantor, or
words of similar effect. The Grantor agrees to provide all information required
by a Secured Parties pursuant to this Section 4(a) promptly to such Secured
Party upon request.

 

    (b)  The Grantor agrees that at any time and from time to time, at the
expense of the Grantor, the Grantor will promptly execute and deliver all
further instruments and documents, obtain such agreements from third parties,
and take all further action, that may be necessary or desirable, or that a
Secured Party may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted or
purported to be granted hereby or to enable a Secured Party to exercise and
enforce its rights and remedies hereunder or under any other agreement with
respect to any Collateral.

 

5.  Representations and Warranties. The Grantor represents and warrants as
follows:

 

    (a)  At the time the Collateral becomes subject to the liens and/or security
interests created by this Agreement, the Grantor will be the sole, direct, legal
and beneficial owner thereof, free and clear of any lien, security interest,
encumbrance, claim, option or right of others except for the security interests
created by this Agreement and other liens permitted by the Notes.

 

    (b)  The pledge of the Collateral pursuant to this Agreement creates a valid
and perfected First Priority security interest in the Collateral, securing the
payment and performance when due of the Secured Obligations.

 

    (c)  It has full power, authority and legal right to borrow the Loans and
pledge the Collateral pursuant to this Agreement.

 

    (d)  Each of this Agreement and the Notes has been duly authorized, executed
and delivered by the Grantor and constitutes a legal, valid and binding
obligation of the Grantor enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

    (e)  No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
borrowing of the Loans and the pledge by the Grantor of the Collateral pursuant
to this Agreement or for the execution and delivery of the Notes and this
Agreement by the Grantor or the performance by the Grantor of its obligations
thereunder.

 

    (f)  The execution and delivery of the Notes and this Agreement by the
Grantor and the performance by the Grantor of its obligations thereunder, will
not violate any provision of any applicable law or regulation or any order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, applicable to the Grantor or any of its
property, or the organizational or governing documents of the Grantor or any
agreement or instrument to which the Grantor is party or by which it or its
property is bound.

 

6.  Covenants. The Grantor covenants as follows:

 

    (a)  The Grantor shall not, without providing at least thirty (30) days’
prior written notice to each Secured Party, change its legal name, identity,
type of organization, jurisdiction of organization, corporate structure,
location of its chief executive office or its principal place of business or its
organizational identification number. The Grantor will, prior to any change
described in the preceding sentence, take all actions reasonably requested by a
Secured Party to maintain the perfection and priority of the Secured Parties’
security interest in the Collateral.

 

    (b)  The Grantor shall, at its own cost and expense, defend title to the
Collateral and the First Priority lien and security interest of each Secured
Party therein against the claim of any person claiming against or through the
Grantor (except the other Secured Party) and shall maintain and preserve such
perfected First Priority security interest for so long as this Agreement shall
remain in effect.

 

    (c)  The Grantor shall not sell, offer to sell, dispose of, convey, assign
or otherwise transfer, grant any option with respect to, restrict, or grant,
create, permit or suffer to exist any mortgage, pledge, lien, security interest,
option, right of first offer, encumbrance or other restriction or limitation of
any nature whatsoever on, any of the Collateral or any interest therein.

 

    (d)  The Grantor shall keep the Collateral in good order and repair and will
not use the same in violation of law or any policy of insurance thereon. The
Grantor will permit the Secured Parties, or their designees, to inspect the
Collateral at any reasonable time, wherever located.

 

    (e)  The Grantor shall pay promptly when due all taxes, assessments,
governmental charges, and levies upon the Collateral or incurred in connection
with the use or operation of the Collateral or incurred in connection with this
Agreement.

 

 

7.  Collateral Agent. Grantor, ______________ hereby acknowledge and agree that
__________ shall act as the “Collateral Agent” hereunder, and the parties hereby
irrevocably appoint and authorize ___________ to acquire, hold or enforce any
and all liens on the Collateral granted pursuant to this Agreement, and to sell
or otherwise dispose of the Collateral in accordance with Section 10 hereof in
order to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. The Collateral Agent shall be
accountable only for amounts or Collateral that it actually receives as a result
of the exercise of such powers, and neither the Collateral Agent nor its general
partner, employees or agents shall be responsible for any act or failure to act
hereunder, except for its own willful misconduct, gross negligence or bad faith.

 

8. Collateral Agent Appointed Attorney-in-Fact. The Grantor hereby appoints the
Collateral Agent the Grantor’s attorney-in-fact, with full authority in the
place and stead of the Grantor and in the name of the Grantor or otherwise, from
time to time in the Collateral Agents reasonable discretion to take any action
and to execute any instrument which the Collateral Agent may deem necessary or
advisable to accomplish its purposes under this Agreement. This appointment,
being coupled with an interest, shall be irrevocable. The Grantor hereby
ratifies all that said Collateral Agent shall lawfully do or cause to be done by
virtue hereof.

 

9. Reasonable Care. The Collateral Agent shall have no duty with respect to the
care and preservation of the Collateral beyond the exercise of reasonable care.
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Collateral Agent
accords its own property, it being understood that the Collateral Agent shall
not have any responsibility for: (a) ascertaining or taking action with respect
to any claims, the nature or sufficiency of any payment or performance by any
party under or pursuant to any agreement relating to the Collateral or other
matters relative to any Collateral, whether or not the Collateral Agent has or
is deemed to have knowledge of such matters; or (b) taking any necessary steps
to preserve rights against any parties with respect to any Collateral. Nothing
set forth in this Agreement, nor the exercise by the Collateral Agent of any of
the rights and remedies hereunder, shall relieve the Grantor from the
performance of any obligation on the Grantor’s part to be performed or observed
in respect of any of the Collateral.

 

10.   Remedies Upon Default.

    (a) Upon the occurrence of any Event of Default under a Note, after the
applicable cure period, if any, a Secured Party may instruct the Collateral
Agent to proceed to protect, exercise and enforce, on behalf of such Secured
Party, its rights and remedies under the Note against Grantor, and such other
rights and remedies as are provided by law or equity including, without
limitation, the right to take possession of, hold, collect, sell, lease,
deliver, grant options to purchase or otherwise retain, liquidate or dispose of
all or any portion of the Collateral. So long as the sale of the Collateral is
made in a commercially reasonable manner, the Collateral Agent may sell such
Collateral on such terms and to such purchaser(s) as the Collateral Agent, in
its absolute discretion may choose, provided it does not favor one Secured Party
at the expense of the other Secured Party. Without precluding any other methods
of sale, the sale of the Collateral or any portion thereof shall have been made
in a commercially reasonable manner if conducted in conformity with reasonable
commercial practices of creditors disposing of similar property.

 

(b)  If any Event of Default shall have occurred and be continuing, any cash
held by the Collateral Agent as Collateral and all cash Proceeds received by the
Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral as stated in Section 10(a)
shall be applied in whole or in part by the Collateral Agent to the payment of
expenses incurred by the Collateral Agent in connection with the foregoing or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Collateral Agent hereunder,
including reasonable attorneys’ fees, and the balance of such proceeds shall be
applied or set off against all or any part of the Secured Obligations in such
order as the Secured Parties shall jointly elect. Any surplus of such cash or
cash Proceeds held by the Collateral Agent and remaining after payment in full
of all the Secured Obligations shall be paid over to the Grantor or to
whomsoever may be lawfully entitled to receive such surplus. The Grantor shall
remain liable for any deficiency if such cash and the cash Proceeds of any sale
or other realization of the Collateral are insufficient to pay the Secured
Obligations and the fees and other charges of any attorneys employed by the
Collateral Agent to collect such deficiency.

 

    (c)  If a Secured Party shall determine to exercise its rights to sell all
or any of the Collateral pursuant to this Section 10, the Grantor agrees that,
upon request of such Secured Party, the Grantor will, at its own expense, do or
cause to be done all such acts and things as may be necessary to make such sale
of the Collateral or any part thereof valid and binding and in compliance with
applicable law.

 

11.  No Waiver and Cumulative Remedies. The Secured Parties shall not by any act
(except by a written instrument pursuant to Section 14), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Event of Default. All rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law.

 

12.   Secured Parties May Perform. If the Grantor fails to perform any
obligation contained in this Agreement, either Secured Party may itself perform,
or cause performance of, such obligation, and the expenses of such Secured Party
incurred in connection therewith shall be payable by the Grantor; provided that
neither Secured Party shall be required to perform or discharge any obligation
of the Grantor.

 

13.   Amendments. None of the terms or provisions of this Agreement may be
amended, modified, supplemented, terminated or waived, and no consent to any
departure by the Grantor therefrom shall be effective unless the same shall be
in writing and signed by each Secured Party and the Grantor, and then such
amendment, modification, supplement, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which made or given.

 

14.   Notice. All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by Federal Express or similar
overnight next business day delivery, or by email delivery followed by overnight
next business day delivery, as follows:

 

(a) If to Grantor: TimefireVR Inc.

 

 

With a Copy To:

 

(b) If to ________:

 

(c) If to ________:

 

With a Copy To:

 

or to such other address as any of them, by notice to the other may designate
from time to time. Time shall be counted from the date of transmission.

15. Continuing Security Interest; Further Actions. This Agreement shall create a
continuing First Priority lien and security interest in the Collateral and
shall: (a) subject to Section 16, remain in full force and effect until payment
and performance in full of the Secured Obligations; (b) be binding upon the
Grantor, its successors and assigns, and (c) inure to the benefit of the Secured
Parties and their successors, transferees and assigns; provided that the Grantor
may not assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Secured Parties.

 

16. Termination; Release. On the date on which all Secured Obligations have been
paid and performed in full, the Secured Parties will, at the request and sole
expense of the Grantor, (a) duly assign, transfer and deliver to or at the
direction of the Grantor (without recourse and without any representation or
warranty) such of the Collateral as may then remain in the possession of such
Secured Party, together with any monies at the time held by such Secured Party
hereunder, and (b) execute and deliver to the Grantor a proper instrument or
instruments acknowledging the satisfaction and termination of this Agreement.

 

17. Indemnification. The Grantor hereby agree to indemnify, reimburse and hold
harmless __________ (including in its position as Collateral Agent) and their
directors, officers, employees, attorneys and agents, jointly and severally,
from and against any and all claims, liabilities, losses and expenses that may
be imposed upon, incurred by, or asserted against any of them, arising out of or
related directly or indirectly to this Agreement or the Collateral, except such
as are occasioned by the indemnified parties own gross negligence or willful
misconduct.

 

18. Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of New York, without giving effect to its choice of law
principles. The parties agree that all actions and proceedings arising out of or
relating directly or indirectly to this Agreement shall be litigated solely and
exclusively in the state or federal courts located in New York County, New York,
and that such courts are convenient forums. Each party hereby submits to the
personal jurisdiction of such courts for purposes of any such actions or
proceedings.

 

19. Severability. If any term, provision, or condition, or any part thereof, of
this Agreement or any of the Notes shall for any reason be found or held invalid
or unenforceable by any court or governmental agency of competent jurisdiction,
such invalidity or unenforceability shall not affect the remainder of such term,
provision, or condition nor any other term, provision, or condition, and this
Agreement and the Notes shall survive and be construed as if such invalid or
unenforceable term, provision, or condition had not been contained therein.

 

20. Waiver of Jury Trial. Grantor and the Secured Parties hereby jointly and
severally waive any and all right to trial by jury in any action or proceeding
relating to this Agreement and the Notes, the obligations hereunder or
thereunder, any Collateral securing the Secured Obligations, or any transaction
arising therefrom or connected thereto. Grantor and the Secured Parties each
represent to the other parties that this waiver is knowingly, willingly, and
voluntarily given.

 

21. Interpretation. The section headings contained in this Agreement are solely
for the purpose of reference and shall not in any way affect the meaning or
interpretation of this Agreement. The word “including” shall be deemed to mean
“including without limitation.”

 

22. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no representations, promises, warranties, covenants, or
undertakings, other than those expressly set forth or referred to herein.

 

23. Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

TimeFireVR Inc., as Grantor

 

 

 

 

By_____________________

Name:

Title:

 

 

 

 

___________, as Secured Party

 

 

 

 

By_____________________

Name:

Title:

 

 

 

___________, as Secured Party

 

 

 

By_____________________

Name:

Title:

 

 

 

___________,as Collateral Agent

 

 

 

By_____________________

Name:

Title:

Solely with respect to Sections 7, 8, 9, 10, 14 and 17

 

 

 

 

 

 

